Citation Nr: 0718958	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  99-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to May 1984 
and from March 1989 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which determined new and material 
evidence had not been received to reopen a claim for service 
connection for a cervical spine disability.  

In September 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In a January 2003 letter, 
the veteran was notified of such development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In April 2003, the Board 
remanded the case for additional to the RO for additional 
development.  The Board again remanded this claim again to 
address due process concerns in June 2006.  

The case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In March 1994, the RO denied the veteran's claim for 
service connection for a cervical spine disorder.  The 
veteran was notified of his procedural and appellate rights 
in an April 1994 letter; however, he did not submit a notice 
of disagreement within one year of this decision.

2.  New evidence received since the RO's March 1994 decision 
does not bear directly and substantially upon the specific 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
March 1994 decision, and the claim for service connection for 
a cervical spine disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in February 1998.  After the RO denied this matter 
in March 1998, a duty to assist letter addressing the new and 
material issue was issued in January 2004.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to new and material evidence but did not 
give the correct criteria in effect prior to August 29, 2001.  
An additional duty to assist letters were provided by the RO 
in October 2004, and again failed to discuss the correct 
criteria for new and material evidence.  After the matter was 
remanded in June 2006 to address the correct criteria for new 
and material an additional letter was sent in August 2006.  
Additionally, the correct criteria in effect prior to August 
29, 2001 was included in the supplemental statement of the 
case issued in January 2007.  The duty to assist letters 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

In the more recent case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) further held "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim." Kent at 9 (emphasis added).  VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
The August 2006 letter did address the basis for the prior 
final denial and the evidence that would be necessary to 
substantiate the elements previously found to be 
insufficient.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA, 
Social Security and private medical records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this matter, a VA 
examination is not indicated in this instance where the 
veteran has failed to submit any new and material evidence to 
reopen the previously denied claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a letter addressing these elements in April 
2006.  

II.  New and Material Evidence

In a March 1994 rating decision, the RO determined that the 
evidence did not support the veteran's claim of entitlement 
to service connection for a neck disability.  In this denial 
the RO discussed that the service medical records did show 2 
instances in service in which he was treated for neck pain, 
first in July 1990 where pain in the left shoulder radiating 
to the neck and upper back was suspected to be related to 
mechanical overuse, and in February 1992 neck pain was 
diagnosed as strain.  The separation examination was noted to 
show no specific complaints related to the neck.  The RO also 
addressed the existence of post-service records of cervical 
spine pain on VA medical report dated in November 1993 with 
VA examination showing X-ray evidence of minimal degenerative 
arthritis of the cervical spine.  

After considering the service and post-service evidence, the 
RO determined that the neck problems treated in July 1990 and 
February 1992 were consistent with temporary conditions which 
resolved without present residuals and did not substantiate a 
chronic disability for the purpose of establishing service 
connection.  The RO additionally pointed out that arthritis 
of the cervical spine was not shown in service, nor was it 
present to a compensable degree within one year of discharge.  
The veteran was notified of this decision in an April 1988 
letter, which provided him with information as to his 
procedural and appellate rights.  He did not appeal this 
decision.  Thus, this decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (in 
effect prior to August 29, 2001).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

The Board notes that during the pendency of this claim the 
regulations were also amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  However, these regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are therefore not applicable in this case as the 
veteran's claim to reopen was filed prior to August 29, 2001.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2006).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.§ 3.303(d) (2006).  For veterans who had service of 
ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and a cardiovascular-renal 
disorder manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence considered at the time of the March 1994 
decision included the veteran's claim, his service medical 
records and post-service medical records.  The May 1980 
entrance examination showed a normal clinical evaluation of 
his musculoskeletal system including the cervical spine.  He 
also denied any bone, joint or other deformity and no 
cervical spine problems were noted in the report of medical 
history also from May 1980.  The service medical records 
showed that in July 1990 he was seen for complaints of 
shoulder pain radiating to the neck and upper back.  He was 
noted to be a driver.  No obvious deformities were noted.  He 
had some rigidity of the left upper paravertebral muscle with 
pain on palpation, but was noted to have full range of motion 
of both upper extremities and negative findings on spinal 
compression test.  He was assessed with suspect pain and 
discomfort related to left paravertebral muscular strain 
caused by mechanical overuse.  

In February 1992 he was seen for complaints of pain in his 
neck with a history given of an injury, strain to the neck 
while lifting boxes the previous day.  He described pain in 
the "SCM" muscles.  The neck was noted to have tenderness 
to palpation over these muscles, but with no swelling of the 
neck muscles or arms and no tenderness in the arms or 
radiation of pain down arms.  He had full range of motion of 
the neck with no palpable deformities.  The assessment was 
strain "SCM."  The May 1992 separation examination showed a 
normal clinical evaluation of his musculoskeletal system 
including the cervical spine.  No cervical spine problems 
were noted in the separation examination's report of medical 
history also from May 1992, which did address other 
musculoskeletal complaints including knee problems and back 
pain, although he answered "don't know" in regards to 
whether he had bone, joint or other deformity.

Also before the RO in March 1994 were VA medical records 
which included some records of treatment for neck complaints 
after service in 1993.  These records included records in 
November 1993 showing complaints of headaches in the back of 
his neck and pain in the lower cervical spine.  He was noted 
to have a small cyst on the back of his neck.  Another 
November 1993 record a few days later noted complaints of 
dizziness and tinnitus associated with neck muscular pain.  
He was assessed with rule out sinusitis.  

Also before the RO in March 1994 was a December 1993 VA 
general medical examination which noted a history of neck and 
shoulder pain and stiffness for 3 months.  The cervical spine 
showed no point tenderness on examination.  His range of 
motion of the cervical spine was also normal with no pain on 
movement.  An X-ray of the cervical spine taken in 
conjunction with the VA examination noted a loss of normal 
lordotic curve of the cervical spine and very minimal 
degenerative changes of the lower cervical spine.  However 
the vertebral body heights and disc spaces were well 
maintained, the pedicles were intact and there was no 
misalignment identified.  The diagnosis given in the December 
1993 VA examination was neck and shoulder pain with minimal 
degenerative arthritis of the cervical spine (C-spine).  

Among the evidence submitted after the RO's March 1994 denial 
are numerous records continuing to document ongoing problems 
with the veteran's cervical spine with numerous post service 
injuries that appeared to have precipitated or exacerbated 
some of these problems.  Private records showed that he was 
seen in July 1995 after he fell off the trailer of his truck 
and injured his left side, especially left chest wall, left 
back and left arm.  He also gave a history of having 
developed neck pain while driving a truck on a bumpy road in 
March 1995.  He was assessed with cervical strain.  By August 
1995, the cervical strain was said to be healing.  

In January 1996, VA records indicated that the veteran was 
seen for complaints of neck pain, ever since he fell off a 
trailer in May 1995 and X-rays were said to show narrow C5-6 
and osteophyte at C6-7.  A June 1997 VA general medical 
examination noted a history of joint pain in multiple joints, 
worse in his C-spine, with findings of limited motion of the 
C-spine, but with no actual opinion given in this examination 
as to the etiology of such pain and no diagnosis given, 
although X-rays were ordered.  The June 1997 X-ray done in 
conjunction with the VA examination found mild degenerative 
disc disease (DDD) at the C5-6 and C6-7 levels.  Cervical 
degenerative joint disease DJD was diagnosed in an October 
1997 report.  

In February 1998 he underwent a cervical diskectomy at C5-6 
and C6-7 and iliac bone graft for a progressive cervical 
spondylitic myelopathy with MRI and CT from the previous 
month having demonstrated such myelopathy at C5-6 and C6-7.  
Thereafter, he injured his neck in June 1998 during an 
altercation where his neck was twisted and he had limitation 
of motion with pain, but no neurological symptoms shown and 
was placed in a cervical collar.  The veteran indicated in an 
accident report of the same month that he was grabbed by the 
neck which dislodged his bone graft.  Also in June 1998 he 
was noted to have been in a motor vehicle accident in 
addition to the twisting injury and earlier surgery and bone 
grafts which were now said to have collapsed.  His symptoms 
at this time were stiffness and pain and were attributed to 
muscle spasms in his C-spine region.  In August 1998 a 
cervical myelogram diagnosed status post cervical myelography 
with very minimal disc bulges at C3-4 and post operative 
changes in the lower cervical.  In October 1998 while in a VA 
inpatient facility to treat an unrelated problem, he fell out 
of bed, but denied any injury other than the left hip.  The 
following day he indicated that he had fallen out of bed the 
day before and now had pain in the C-spine region.  He 
indicated he had lumbar and cervical pain for roughly 10 
years.  A few days later he complained of left sided neck 
pain.  

The additional evidence submitted after March 1994 includes a 
January 2000 VA general medical examination for nonservice-
connected pension benefits which noted that he had very 
little neck pain at this point and time.  Physical 
examination of the neck revealed him able to flex to 40 
degrees, extend to 20 degrees and rotate 60 degrees.  He was 
nontender to palpation.  X-rays taken at the time showed 
degenerative changes from C5-C7 with loss of the normal 
lordosis and a bulky bridging ossific density thought to 
either be secondary to osteophytosis or to the cervical 
fusion or post-traumatic insult in this region.  The 
diagnosis from the VA examination was cervical spine 
herniated nucleus pulposus.  

Also in January 2000 a few days after this examination, the 
veteran was treated privately following a motor vehicle 
accident which resulted in his neck pain being worsened.  He 
was assessed with cervical strain status post motor vehicle 
accident.  Computed tomography (CT) scan findings from 
January 2000 following this injury diagnosed DDD and 
degenerative changes affecting C5-6 and C6-7 levels.  A 
September 2000 letter from his private doctor indicated that 
the veteran related sustaining a neck injury in a motor 
vehicle accident and that he had pain and muscle spasm in the 
neck.  

Also among the additional evidence were the complete Social 
Security records which included many duplicate VA treatment 
records and private records as well as additional such 
records and disability evaluations.  These records likewise 
documented the veteran's post-service C-spine pathology from 
the mid 1990's up through 2003.  They also included a 
November 1999 record documenting yet another motor vehicle 
accident when he hit a deer, but did not indicate whether his 
neck was affected.  A September 2002 disability evaluation 
noted the veteran to give a history of C-spine surgery 4 
years ago.  He indicated that he did not have a specific 
injury, rather suffered long term "wear and tear" to the 
cervical spine.  A February 2003 disability evaluation record 
indicated that the veteran stated he had neck pain since 1998 
and that he underwent cervical diskectomy.  Magnetic 
resonance imaging (MRI) from the same month diagnosed intact 
fusions at C5/6 and C6/7 and possible canal narrowing by bony 
protrusions at C6/7.  A July 2003 private treatment record 
noted a long history of cervical degenerative disc disease 
and problems with a history of multiple level cervical disc 
fusion.  Also in July 2003, an MRI diagnosed discogenic 
disease at C3/4 and C4/5 causing neural impingement and some 
bony hypertrophy at the level of C5/6 fusion posteriorly 
impinging on the spinal cord.  

Although the additional evidence showing treatment for 
ongoing cervical spine pathology after March 1994 through 
2003 is new, it is not material as it fails to suggest such 
post-service cervical pathology is related to service, or 
that the arthritis affecting the cervical spine was 
manifested to a compensable degree within one year after 
service.  As noted above, when the RO previously denied 
service connection for a C-spine (neck) disorder in March 
1994 there were service medical records showing instances of 
C-spine complaints in service in addition to post-service 
records showing C-spine complaints and a diagnosis of minimal 
degenerative disease of the C-spine in the December 1993 
examination.  Thus there was already post-service evidence 
suggestive of C-spine problems at the time when the RO 
determined in March 1994 that the in-service episodes of C-
spine complaints were acute and transitory and resolved 
without residuals and that arthritis did not develop to a 
compensable degree within one year of discharge.  In light of 
this determination, any additional evidence of postservice C-
spine problems serves to merely be cumulative evidence unless 
the evidence were shown to suggest a possible link to 
service.  To the contrary, the additional evidence suggests 
that his present cervical spine problems are due to the 
numerous post-service injuries documented in these records.  

Thus the additional evidence of more postservice treatment 
for C-spine problems while it bears directly and 
substantially upon the specific matter under consideration, 
is essentially cumulative or redundant of the evidence 
already considered by the RO.  What was lacking at the time 
of the original decision and is still lacking is evidence 
that the disorder began in or was aggravated during service 
or that arthritis affecting the C-spine became manifest 
within the presumptive period.  None of the additional 
evidence contains supported medical evidence of such a nexus.  
As the evidence tends to show post-service causes for his 
current cervical spine disorders, it does not tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  See Evans, supra.  
 
In view of the above, the Board finds that new and material 
evidence has not been submitted to reopen a previously denied 
claim for entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108: 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a cervical spine 
disorder is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


